Citation Nr: 9927342	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-11 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1964 to 
April 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in pertinent 
part, found that the appellant had not submitted new and 
material evidence to reopen his claim for service connection 
for an acquired psychiatric disorder, including paranoid 
schizophrenia.


FINDINGS OF FACT

1.  In January 1991, the Board issued a decision that the 
veteran's claim for service connection for an acquired 
psychiatric disorder remained denied because he had not 
submitted new and material evidence to reopen it.

2.  The evidence received since the Board's January 1991 
decision is probative of a link between the veteran's current 
psychiatric disorder and his active duty military service.


CONCLUSIONS OF LAW

1.  The January 1991 decision of the Board denying service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. § 7104(b) (West 1991).

2.  Evidence received since the Board's January 1991 decision 
denying service connection for an acquired psychiatric 
disorder is new and material, and the appellant's claim for 
service connection for an acquired psychiatric disorder is 
reopened. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  

Service connection may also be established on the basis of 
aggravation.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304, 3.306 (1998).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1998).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(1998).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).

In Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly the United States Court of Veterans Appeals) 
provided a standard, adopted from a district court decision 
pertaining to social security benefits, for determining 
whether evidence submitted by a claimant was "new and 
material".  See Chisholm v. Secretary of Health & Human 
Services, 717 F. Supp. 366, 367 (W.D. Pa. 1989).  Although a 
definition of new and material evidence at that time recently 
had been promulgated by VA, the Court stated that the VA 
regulation was not "inconsistent" with the standard 
articulated in Chisholm and that the standard in Chisholm was 
"clearer and more easily applied".  Colvin, 1 Vet. App. at 
174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation, and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits.  Hodge, at 1361.

The standard previously adopted by the Court in Colvin, and 
more fully defined and explained in subsequent decisions of 
the Court, required the Board to perform a two-step analysis 
when a veteran seeks to reopen a final decision based on new 
and material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  First, the Board must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Ibid; see also 
Edenfield v. Brown, 8 Vet. App. 384, 389-90 (1995) (en banc) 
(holding that a denial on the merits and a determination that 
a claim is not well grounded both constitute a 
"disallowance" of a claim).  If it is, the Board must then 
reopen the claim and review the new evidence "in the context 
of" the old to determine whether the prior disposition of 
the claim should be altered.  Manio, 1 Vet. App. at 145; 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991).

The Court held that step one of the Manio two-step process, 
the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. at 283.  The first question is whether the newly 
presented evidence is actually "new" in the sense that it 
was not of record at the time of the last final disallowance 
of the claim and is not merely cumulative of other evidence 
of record.  Ibid.; Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  The second question is whether the evidence is 
"probative" of the "issue at hand."  Evans, 9 Vet. App. at 
283.  Evidence is "probative" when it "tend[s] to prove, 
or actually prov[es] an issue."  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 1203 
(6th ed. 1990).  Determining what the "issue at hand" in a 
case is depends on the specified basis or bases for the last 
disallowance of the claim.  Evans, 9 Vet. App. at 284.  The 
third question is whether, in light of all of the evidence of 
record, there is a reasonable possibility that the outcome of 
the claim on the merits would be changed.  Dolan v. Brown, 
9 Vet. App. 358, 361 (1996); Evans, 9 Vet. App. at 283.  
Affirmative answers to both "materiality" questions are 
required in order for "new" evidence to be "material."  
Ibid.; Blackburn v. Brown, 8 Vet. App. 97, 102 (1995).  

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1998) (final emphasis added).

After reviewing the portion of the regulation emphasized 
above and considering the portion of the Colvin test 
requiring that "there must be reasonable possibility that 
that new evidence . . . would change the outcome" of the 
prior final decision in order to be considered "material" 
evidence, the Federal Circuit stated,

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.  The Federal Circuit considered an 
explanation that had accompanied the proposed regulatory 
amendment which added the definition in 
section 3.156(a) and concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363. 

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Recently, in Elkins v. West, No. 97-1534 (U. S. Vet. App. 
Feb. 17, 1999) (en banc), the Court held that the two-step 
process set out in Manio v. Derwinski, 1 Vet. App. at 145, 
for reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge, supra:  VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See also Winters v. West, No. 97-2180 
(U. S. Vet. App. Feb. 17, 1999) (en banc).  Although prior to 
Hodge a conclusion that new and material evidence had been 
presented necessarily meant that the reopened claim was well 
grounded, the Court stated in Elkins that the Federal Circuit 
in Hodge effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong of Colvin, supra.  There is no duty 
to assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).

II.  Factual Background

In November 1968, the RO issued a rating decision that denied 
the veteran's original application for service connection for 
a nervous condition.  Although notified of this decision, the 
veteran did not file an appeal and it became final.  
38 U.S.C.A. § 7105(c) (West 1991).

Through the years, the veteran tried several times to reopen 
his claim for service connection for an acquired psychiatric 
disorder.  In August 1987, the Board issued a decision that 
denied the veteran's claim on the merits.  Specifically, the 
Board's decision found that "[a] psychiatric disorder was 
not present in service or within the one-year period 
following separation from service."

In January 1991, the Board issued a decision which denied the 
veteran's attempt to reopen his claim for service connection 
for an acquired psychiatric disorder.  The January 1991 
decision of the Board is final.  38 U.S.C.A. § 7105(c) (West 
1991).  The specified basis for this disallowance was that 
the evidence presented did not present any new factual basis 
as to the time of onset of the veteran's psychosis.  
Accordingly, the veteran had failed to show that he 
aggravated or incurred a chronic psychiatric disorder during 
service or within the first post service year.

In September 1997, the veteran filed his present attempt to 
reopen his claim for service connection for an acquired 
psychiatric disorder.  Through the development of this claim, 
the following has been retrieved or submitted as new and 
material evidence: (1) various post service medical treatment 
records from K. Jones, M.D., dated June 1997 through 
September 1997, G. Desousa, M.D., dated June 1997 through 
September 1997, and the VA medical center at Bay Pines, 
Florida, dated October 1996 through September 1997 (Item 
One); (2) various statements in support of the veteran's 
claim from the veteran's friends and his relatives (Item 
Two); and (3) various statements by the veteran in support of 
his claim to reopen, including his claim to reopen, dated 
September 1997; notice of disagreement, dated December 1997; 
and substantive appeal, VA Form 9, dated July 1998 (Item 
Three).
III.  Analysis

Determining what the "issue at hand" in a case depends on 
the evidence that was before the adjudicator when the claim 
previously and finally denied.  See Colvin, 1 Vet. App. at 
174 (Material evidence is relevant to and probative of the 
issue at hand).  In this case, the veteran's claim for 
service connection for an acquired psychiatric disorder was 
previously denied because this condition was not shown to 
have been incurred in or aggravated during the veteran's 
active duty service.  Accordingly, the "issue at hand" is 
whether the veteran incurred or aggravated an acquired 
psychiatric disorder during his active duty service, or 
within the first post service year. 

The Board has reviewed all of the additional evidence 
received herein and concludes that there is evidence both new 
and material as it relates to this issue and, therefore, the 
claim is reopened.  Specifically, an opinion submitted by K. 
Jones, M.D., dated June 1997, noted that "it is my clinical 
opinion that this man's psychiatric condition is most 
definitely directly related to his service experiences as 
well as his combat experience."  In his report, Dr. Jones 
indicated that his opinion was based, at least in part, upon 
a review of the veteran's service medical records.

The Board concludes that this medical report is "new" 
evidence because it was not previously before Board at the 
time of its January 1991 rating decision.  The remaining more 
difficult question, however, is whether this evidence is 
"material" in that it is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim." 
After reviewing the veteran's claims file, the Board 
concludes that the evidence from Dr. Jones does add to the 
"completeness" of the record in the sense that it does 
suggest a relationship between the veteran's current 
psychiatric condition and his active duty service.  The 
evidence is material because it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of" the veteran's current psychiatric disorder.  See Hodge, 
155 F.3d 1356 (1998).  Accordingly, without considering 
whether the evidence will change the outcome of the claim, 
the Board concludes that the veteran has submitted new and 
material evidence sufficient to reopen the claim for service 
connection for an acquired psychiatric disorder.  Thus, the 
Board reopens the claim for entitlement to service connection 
for an acquired psychiatric disorder, and remands the claim 
below for further development.


ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder is reopened.


REMAND

Although the claim for service connection for an acquired 
psychiatric disorder is now reopened, the Board finds that 
the case is not yet ready for final appellate review.

In Elkins v. West, No. 97-1534 (U. S. Vet. App. Feb. 17, 
1999) (en banc), the Court held that the two-step process set 
out in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge, supra:  VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See also Winters v. West, No. 97-2180 
(U. S. Vet. App. Feb. 17, 1999) (en banc). 

However, as the record reflects that the veteran may have in 
his possession additional service medical records not 
currently contained in his claims file, additional 
development of the appeal under 38 U.S.C.A. § 5103(a) (VA has 
duty to notify claimant of evidence deemed necessary to 
complete the application) is in order.  Hence, the Board will 
not at this time consider whether the claim is well grounded 
and therefore, defers such consideration to the RO once all 
the requested development is completed.  Moreover, in view of 
the nature of the appellant's claim, any and additional 
records of treatment dating in the post service period should 
be obtained and associated with the claims folder.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  Accordingly, the RO 
should make an attempt to obtain these treatment reports.

Consequently, as this case remains in appellate status, and 
it is shown that the RO denied the claim on the basis of the 
now-invalidated Colvin standard, a remand to the agency of 
original jurisdiction is required for the purpose of 
readjudication of the claim pursuant to the holdings in 
Elkins, Winters, supra.  In light of the Board's action 
reopening the veteran's claim, the RO must readjudicate it 
based on all of the evidence of record, both old and new.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The veteran should be asked to 
provide a copy of all service medical 
records he has in his possession.

2.  The veteran should be asked to 
provide a list containing the names and 
addresses of all health care 
professionals and/or facilities (private 
and governmental) where he has been 
treated for his psychiatric disorder 
during the course of this appeal.  After 
securing the proper authorizations, the 
RO should attempt to obtain all of the 
records of treatment from all the sources 
listed by the appellant, which are not 
already on file.  All information 
obtained should be made part of the file.

3.  The RO should determine whether the 
veteran's reopened claim for entitlement 
to service connection for an acquired 
psychiatric disorder is well grounded 
and, if so, adjudicate it on its merits, 
considering all of the evidence of 
record, both old and new.  If deemed 
necessary by the RO, a medical opinion 
should be sought regarding the etiology 
of the veteran's current psychiatric 
disorder and its relationship, if any, 
with the veteran's active duty service. 

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and his 
representative should be furnished a supplemental statement 
of the case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
needs to take no action until so informed.  The purpose of 
this REMAND is to assist the appellant and to obtain 
clarifying information.  The Board intimates no opinion as to 
the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals







